Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (the “Registration Rights Agreement”) is made
and entered into as of February 3, 2014, by and between SEALED AIR CORPORATION,
a Delaware corporation, the Initial Holders (as defined below), and any other
Person who later becomes a party to this Registration Rights Agreement by
executing and delivering a Joinder Agreement in the form attached as Exhibit A
hereto (the “Joinder Agreement”), in connection with the issuance of 18,000,000
shares of Sealed Air Common Stock (as defined below), as more fully set forth in
the Settlement Agreement (as defined below).

ARTICLE I

Certain Definitions

All capitalized terms not otherwise defined in this Registration Rights
Agreement shall have the meanings ascribed thereto in the Settlement Agreement.
As used in this Registration Rights Agreement, the following terms shall have
the meanings ascribed to them below:

1.1 “Acquisition Blackout Period” shall have the meaning set forth in
Section 2.1(e).

1.2 “Blackout Period” shall have the meaning set forth in Section 2.1(e).

1.3 “Commission” shall mean the Securities and Exchange Commission or any
federal agency at the time administering the Securities Act.

1.4 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any federal statute then in effect which has replaced such statute.

1.5 “Holder” shall mean any Person, including any Initial Holder, who is a
holder of record or beneficial owner of Registrable Securities for so long as
such Person is a holder of record or beneficial owner of any Registrable
Securities.

1.6 “Holder Post-Effective Amendment” shall have the meaning set forth in
Section 2.1(d).

1.7 “Initial Holder” shall mean any Person to whom Cryovac, Inc. transfers the
Settlement Shares on or after the Effective Date.

1.8 “Maximum Blackout Period” shall have the meaning set forth in
Section 2.1(e).

1.9 “Piggyback Registration” shall have the meaning set forth in Section 2.2(a).

 

1



--------------------------------------------------------------------------------

1.10 “Registrable Securities” shall mean the Settlement Shares and any other
securities described in Section 8.1(ii); provided that such securities shall
cease to be Registrable Securities (i) when a registration statement registering
such Registrable Securities under the Securities Act has been declared or
becomes effective and such Registrable Securities have been sold or otherwise
transferred by the Holder thereof pursuant to such effective registration
statement, (ii) when such Registrable Securities are sold pursuant to Rule 144
or such Registrable Securities are eligible to be sold pursuant to Rule 144 by a
person that is not an affiliate (as defined in Rule 144) of Sealed Air
Corporation without regard to volume limitations or manner of sale requirements
of Rule 144, (iii) on and after the date that is two years after the date that
Cryovac, Inc. transfers the Settlement Shares to the Initial Holders, or
(iv) when such Registrable Securities shall cease to be outstanding.

1.11 “Rule 144” shall mean Rule 144 promulgated under the Securities Act.

1.12 “Sealed Air Common Stock” shall mean the common stock, par value $0.10 per
share, of Sealed Air Corporation.

1.13 “Securities Act” shall mean the Securities Act of 1933, as amended, or any
federal statute then in effect which has replaced such statute.

1.14 “Senior Notes” shall have the meaning set forth in Section 2.2(a).

1.15 “Shelf Amendment” shall have the meaning set forth in Section 2.1(e).

1.16 “Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(a).

1.17 “Settlement Agreement” shall mean that certain Settlement Agreement and
Release, dated November 10, 2003, by and among the Official Committee of
Asbestos Personal Injury Claimants, the Official Committee of Asbestos Property
Damage Claimants, Sealed Air Corporation, and Cryovac, Inc., as amended by the
Order Approving, Authorizing, and Implementing Settlement Agreement by and among
the Plaintiffs, Sealed Air Corporation and Cryovac, Inc., dated June 27, 2005,
and entered by the United States Bankruptcy Court for the District of Delaware
on June 29, 2005, in Case No. 01-01139, Dkt. No. 8742.

1.18 “Settlement Shares” shall mean the shares of Sealed Air Common Stock issued
pursuant to the Settlement Agreement, including any additional securities or
securities issued in place of Sealed Air Common Stock upon an anti-dilution or
other adjustment made pursuant to Section III of the Settlement Agreement.

1.19 “Underwritten Holders” shall have the meaning set forth in Section 2.1(f).

 

2



--------------------------------------------------------------------------------

ARTICLE II

Registration Rights

2.1 Shelf Registration.

(a) Subject to Section 2.1(e), following the Effective Date, Sealed Air
Corporation will use reasonable best efforts to prepare and file with the
Commission as soon as reasonably practicable but not later than the date that is
60 days after the Effective Date, a shelf registration statement on Form S-3 or
any other appropriate form under Rule 415 of the Securities Act, or any similar
rule that may be adopted by the Commission relating to the offer and sale of all
of the Registrable Securities by Holders from time to time in accordance with
the methods of distribution elected by such Holders and set forth in such shelf
registration statement (together with all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the prospectus contained therein, all exhibits thereto, and all
material incorporated by reference therein (the “Shelf Registration Statement”).

(b) Sealed Air Corporation is obligated to effect one (1) Shelf Registration
Statement. A registration shall not count as the Shelf Registration Statement
until the Commission has declared the registration statement filed pursuant to
Section 2.1(a) effective.

(c) Subject to Section 2.1(e), Sealed Air Corporation will use reasonable best
efforts to file all documents as may be required to cause and to cause the Shelf
Registration Statement to be declared effective by the Commission as soon as
reasonably practicable in order to permit and facilitate the sale and
distribution of the Registrable Securities and to remain effective for a period
ending on the date on which there cease to be any Registrable Securities, as
contemplated by Section 1.10.

(d) Each Holder of Registrable Securities that wishes to sell Registrable
Securities pursuant to the Shelf Registration Statement and the related
prospectus agrees to deliver a notice and questionnaire in the form attached
hereto as Exhibit B (a “Notice and Questionnaire”) and such other information as
Sealed Air Corporation may reasonably require, at least ten (10) business days
prior to the intended distribution of such Holder’s Registrable Securities under
the Shelf Registration Statement. Notwithstanding the foregoing, Holders will
use reasonable best efforts to deliver a Notice and Questionnaire to Sealed Air
Corporation within 15 days following the Effective Date or the date that such
Holder enters into a Joinder Agreement, as the case may be. Provided that the
Shelf Registration Statement has been declared effective, Sealed Air Corporation
shall, after a Holder has delivered a Notice and Questionnaire and such other
information as Sealed Air Corporation may reasonably require, (i) if required by
applicable law, file with the Commission a post-effective amendment to the Shelf
Registration Statement (a “Holder Post-Effective Amendment”) and/or prepare and,
if required by applicable law, file a supplement to the related prospectus or
amendment to any document incorporated therein by reference or file any other
required document so that such Holder is named as a selling security holder in
the Shelf Registration Statement and the related prospectus in such a manner as
to permit such Holder to deliver such prospectus to the purchaser of the
Registrable Securities in accordance with applicable law and, if Sealed Air
Corporation shall file a Holder Post-Effective Amendment, use reasonable best
efforts to cause such Holder Post-Effective Amendment to be declared effective
under the Act, (ii) provide such Holder with such number of copies of any
documents filed pursuant to the foregoing as the Holder shall reasonably
request, and (iii) notify such Holder after the effectiveness of any
post-effective amendment filed hereunder; provided, however, that, if the Notice
and Questionnaire is delivered during a Blackout Period, Sealed Air Corporation
shall so inform the Holder delivering such Notice and Questionnaire and shall
take the actions set forth in clauses (i), (ii) and (iii) above upon expiration
of the Blackout Period.

 

3



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Registration
Rights Agreement, Sealed Air Corporation shall have the right to delay the
filing or the effectiveness of the Shelf Registration Statement or to suspend
the right of a Holder to sell Registrable Securities under an effective Shelf
Registration Statement for a period or periods (each, a “Blackout Period”) which
in the aggregate do not exceed 120 days in any 12 month period (the “Maximum
Blackout Period”) in the event that (i) Sealed Air Corporation would, in
accordance with the reasonable written advice of its counsel, be required to
disclose in the prospectus, information not otherwise required by law to be
publicly disclosed, or (ii) in the judgment of the Chief Executive Officer of
Sealed Air Corporation, there is a reasonable likelihood that such disclosure,
or any other action required to be taken in connection with the prospectus,
would materially and adversely affect or interfere with any material financing,
acquisition, merger, joint venture, disposition of assets (not in the ordinary
course of business), corporate reorganization or other similar material
transaction involving Sealed Air Corporation, or (iii) a change to the Shelf
Registration Statement is required so that, as of such date, the Shelf
Registration Statement and prospectus do not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading (a “Shelf Amendment”).
Sealed Air Corporation shall give the Holders of Registrable Securities included
in the Shelf Registration Statement written notice of such determination
containing a general statement of the reasons for such postponement and an
approximation of the anticipated delay, which delay Sealed Air Corporation shall
use its reasonable best efforts acting in good faith to limit to the shortest
time practicable; and provided, however, that the implementation of any Blackout
Period shall be done in good faith, and not for the purpose or intention of
impeding any rights of the Holders. Sealed Air Corporation shall promptly
provide written notice to the Holders included in the Shelf Registration
Statement when the Blackout Period has ended. Notwithstanding anything to the
contrary contained in this Section 2.1(e), one or more Blackout Periods may
exceed, in the aggregate, the Maximum Blackout Period, if the Maximum Blackout
Period is exceeded by a Blackout Period in connection with, arising out of, or
resulting from a significant merger, acquisition or divestiture involving Sealed
Air Corporation or any of its subsidiaries (an “Acquisition Blackout Period”);
provided, however, that, if the Maximum Blackout Period is exceeded as permitted
above, Sealed Air Corporation agrees not to commence any further Blackout
Periods during the 12-month period in which the Maximum Blackout Period was
exceeded, except for (1) a Holder Post-Effective Amendment, (2) an Acquisition
Blackout Period, which in no event will commence until the expiration of 60 days
following the last day of the last Blackout Period, or (3) a Blackout Period in
reasonable duration in order to effectuate a required Shelf Amendment.

(f) (i) Any Holder or Holders who together are the beneficial owners of at least
a majority of the then outstanding Registrable Securities and the reasonably
anticipated aggregate price to the public, before deducting underwriting
commissions, of such Registrable Securities would equal or exceed $75.0 million
in the aggregate, may elect to sell such Registrable Securities under the Shelf
Registration Statement in an underwritten offering in accordance with the
conditions set forth in this Section 2.1(f) (the “Underwritten Holders”). The
Underwritten Holders will provide Sealed Air Corporation with written notice of
such proposed underwritten offering and in such notice designate a
representative for the Underwritten Holders.

 

4



--------------------------------------------------------------------------------

In any such underwritten offering, the investment banker or bankers and manager
or managers that will administer the offering will be selected by, and the
underwriting arrangements with respect thereto will be approved by the
Underwritten Holders, subject, in each case, to the consent of Sealed Air
Corporation, which consent will not be unreasonably withheld or delayed, and the
respective Holders will be responsible for all underwriting commissions and
discounts with respect to the Registrable Securities sold by such respective
Holders in connection therewith. Sealed Air Corporation shall not be obligated
to arrange for more than one underwritten offering pursuant to the Shelf
Registration Statement. No Holder may participate in such underwritten offering
hereunder unless such Holder (i) agrees to sell the Holder’s Registrable
Securities on the basis provided in any underwriting arrangements approved
pursuant hereto, and (ii) completes and executes all other questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents,
including, but not limited to, custody agreements and lock-up agreements,
required under the terms of such underwriting arrangements, so long as all
Holders participating in such underwritten offering are required to enter into
substantially similar custody agreements or lock-up agreements, as the case may
be. Except as otherwise set forth herein, all decisions relating to such
underwritten offering, including without limitation, the selection of counsel,
shall be made by the Underwritten Holders.

(ii) Sealed Air Corporation shall as soon as reasonably practical, after receipt
of the written notice from the Underwritten Holders pursuant to
Section 2.1(f)(i), give written notice of the intended underwritten offering to
all other Holders that are beneficial owners of at least 1,000 Registrable
Securities and, subject to Section 2.1(f)(iii). the Underwritten Holders shall
cause the managing underwriter(s) to include in such underwritten offering all
Registrable Securities requested to be included therein pursuant to the written
requests of such Holders and received by the representative for the Underwritten
Holders within fifteen (15) days after delivery of the written notice from
Sealed Air Corporation. Notwithstanding the foregoing, Sealed Air Corporation
shall. not be required to provide the notice required by this Section 2.1(f)(ii)
to beneficiaries of any trust, whether or not such beneficiaries are beneficial
owners of Registrable Securities, but only to the trustees of such trust, as
provided in Section 8.4.

(iii) If the managing underwriter(s) for such underwritten offering advises
Sealed Air Corporation and the representative for the Underwritten Holders that
the amount of Registrable Securities requested to be included therein exceeds
the amount of Registrable Securities that can be sold in such underwritten
offering or that the number of shares of Registrable Securities proposed to be
included in any such underwritten offering would materially and adversely affect
the price per share of Sealed Air Common Stock to be sold in such underwritten
offering, the number of Registrable Securities to be included in such
underwritten offering shall be the number of shares of Registrable Securities
which in the opinion of such managing underwriter(s) can be sold. If the number
of shares which can be sold is less than the number of shares of Registrable
Securities requested to be included in such underwritten offering, the number of
shares to be included for each Holder (including the Underwritten Holders) shall
be reduced pro rata on the basis of the number of shares requested to be
registered by such Holders or as such Holders may otherwise agree.

 

5



--------------------------------------------------------------------------------

2.2 Piggyback Registration.

(a) Following the Effective Date, if (i) the number of Registrable Securities
then outstanding is at least one percent (1%) of the outstanding Sealed Air
Common Stock or all of the outstanding Registrable Securities cannot then be
sold at one time under Rule 144, and (ii) Sealed Air Corporation shall determine
to register any shares of Sealed Air Common Stock for its own account in a
primary underwritten offering or for the account of other holders of Sealed Air
Common Stock in a secondary underwritten offering, on any registration form
(other than (i) Form S-4 or (ii) S-8 or (iii) other successor forms, or Form
S-3, or any successor form, with respect to the registration of shares of Sealed
Air Common Stock into which Sealed Air Corporation’s 3% Convertible Senior Notes
due 2033 (the “Senior Notes”) may be converted so long as no other Sealed Air
Common Stock is registered thereunder) which permits the inclusion of
Registrable Securities held by any Holder (a “Piggyback Registration”), then
Sealed Air Corporation will give each Holder that is a beneficial owner of at
least 1,000 Registrable Securities written notice thereof and, subject to
Section 2.2(c), shall include in such registration all Registrable Securities
requested to be included therein pursuant to the written requests of Holders
received within 15 days after delivery of Sealed Air Corporation’s notice;
provided that each such Holder will also provide such additional information as
Sealed Air Corporation may reasonably require, including but not limited to a
Notice and Questionnaire. Notwithstanding the foregoing, Sealed Air Corporation
shall not be obligated to provide the notice required by this Section 2.2 to
beneficiaries of any trust, whether or not such beneficiaries are beneficial
owners of Registrable Securities, but only to the trustees of such trust, as
provided in Section 8.4. Notwithstanding the provisions of this Section 2.2(a),
Sealed Air Corporation shall not be required to include any Registrable
Securities (i) on a registration statement on Form S-3 if the registration
statement solely relates to the issuance and sale by Sealed Air Corporation from
time to time of securities of Sealed Air Corporation or any of its subsidiaries
pursuant to Rule 415 of the Securities Act, or (ii) on a registration statement
in connection with the reclassification, recapitalization, consolidation or an
exchange offer of any Sealed Air Corporation securities.

(b) The right of any Holder to participate in a Piggyback Registration shall be
conditioned upon such Holder’s participation in such underwriting in accordance
with the terms and conditions thereof. Sealed Air Corporation shall have the
right to select the managing underwriter(s) for any underwritten Piggyback
Registration. All Holders proposing to distribute their Registrable Securities
through such underwriting shall (together with Sealed Air Corporation) enter
into an underwriting agreement in customary form, and such other agreements,
including, but not limited to, custody agreements and lock-up agreements,
requested by the managing underwriters, so long as all Holders participating in
such underwritten offering are required to enter into substantially similar
custody agreements or lock-up agreements, as the case may be.

(c) If the managing underwriter(s) for such underwritten offering advises Sealed
Air Corporation that the amount of securities requested to be included therein
exceeds the amount of securities that can be sold in such offering or that the
number of shares of

 

6



--------------------------------------------------------------------------------

Registrable Securities proposed to be included in any such registration would
materially and adversely affect the price per share of Sealed Air Common Stock
to be sold in such offering, Sealed Air Corporation shall include in such
registration only the number of shares of Registrable Securities which in the
opinion of such managing underwriter(s) can be sold. If the number of shares
which can be sold is less than the number of shares of Registrable Securities
requested to be registered, any securities to be sold by Sealed Air Corporation
or other holders of Sealed Air Corporation’s securities which have initiated
such offering shall have priority over any Registrable Securities held by
Holders, and the number of shares to be included for each Holder and other
holders of Sealed Air Corporation’s securities that did not initiate the
offering shall be reduced pro rata on the basis of the number of shares
requested to be registered by such holders or as such holders may otherwise
agree.

(d) Notwithstanding the provisions of this Section 2.2, Sealed Air Corporation
shall have the right at any time after it shall have given written notice to the
Holders pursuant to Section 2.2 (irrespective of whether a written request for
inclusion of any such securities shall have been made) to elect not to file any
such proposed registration statement, to withdraw the same at any time, or to
suspend the right of a Holder to sell Registrable Securities under an effective
Piggyback Registration; provided, however, that it is suspending the sale of all
securities under such Piggyback Registration.

2.3 Registration Procedures. In the case of each registration effected by Sealed
Air Corporation pursuant to this Article II involving the registration of
Registrable Securities, Sealed Air Corporation will keep each Holder included in
such registration (provided, however, that Sealed Air Corporation shall not be
obligated to provide any notice required by this Section 2.3 to beneficiaries of
any trust, whether or not such beneficiaries are beneficial owners of
Registrable Securities, but only to the trustees of such trust, as provided in
Section 8.4, unless such beneficiary is specifically named in the registration
statement) advised as to the initiation of such registration and as to the
completion thereof. At its expense, Sealed Air Corporation will use reasonable
best efforts to:

(a) subject to Sections 2.1(e) and 2.2(d), prepare and file any such
registration statement and other documents with the Commission and cause such
registration statement to be declared effective as soon as reasonably
practicable by the Commission; provided, however, that, before filing such
registration statement, Sealed Air Corporation will furnish to one counsel
selected by the Holders of a majority of Registrable Securities included in such
registration statement copies of such registration statement, which registration
statement will be subject to the reasonable review and comment of such counsel;

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus included therein (including
post-effective amendments, prospectus supplements and pricing supplements) as
may be necessary, including, in the case of the Shelf Registration Statement,
such amendments and supplements as are necessary to effect and maintain the
effectiveness of such Shelf Registration Statement for the period specified in
Section 2.1(c) and to effectuate the underwritten offering pursuant to
Section 2.1(f); provided, however, that before filing such amendments or
supplements, Sealed Air Corporation will furnish to one counsel selected by the
Holders of a majority of Registrable Securities included in such Shelf
Registration Statement copies of such amendments and

 

7



--------------------------------------------------------------------------------

supplements (but not including any documents incorporated by reference into the
Shelf Registration Statement) proposed to be filed, which amendments and
supplements will be subject to the reasonable review and comment of such
counsel;

(c) (i) register or qualify the Registrable Securities to be included in such
registration statement under such state securities laws or blue sky laws of such
jurisdictions as any Holder of such Registrable Securities and each placement or
sales agent, if any, therefor and underwriter, if any, thereof shall reasonably
request; provided, however, that Sealed Air Corporation shall not be required to
take any action to have the Registrable Securities registered with or approved
by any governmental agency or authority outside of the United States, and
(ii) take any and all other actions as may be reasonably necessary or advisable
to enable each such Holder, agent, if any, and underwriter, if any, to
consummate the disposition in such jurisdictions of such Registrable Securities;
provided, however, that Sealed Air Corporation shall not be required to
(1) qualify as a foreign corporation in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this
Section 2.3(c), or (2) consent to general service of process or taxation in any
such jurisdiction;

(d) furnish such number of prospectuses and other documents incident thereto,
including any amendment of or supplement to the prospectus, as any Holder from
time to time may reasonably request;

(e) notify the Holders of Registrable Securities included in the registration
statement, the sales or placement agent, if any, therefor and the managing
underwriter or underwriters, if any, thereof, (i) when such registration
statement or the prospectus included therein or any prospectus amendment or
supplement or post-effective amendment has been filed, and with respect to such
registration statement or any post-effective amendment, when the same has become
effective, (ii) of the issuance by the Commission of any stop order suspending
the effectiveness of such registration statement, (iii) of the receipt by Sealed
Air Corporation of any notification with respect to the suspension of the
qualification of the Registrable Securities for the sale in any jurisdiction,
(iv) at any time when a prospectus is required to be delivered under the
Securities Act, that such registration statement, prospectus, prospectus
amendment or supplement or post-effective amendment, or any document
incorporated by reference in any of the foregoing, contains an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing, (v) of the occurrence of any Blackout Period;
or (vi) the withdrawal of any Piggyback Registration or the suspension of the
right of any Holder to sell Registrable Securities under an effective Piggyback
Registration;

(f) if requested by any managing underwriter or underwriters, any placement or
sales agent or any Holder of Registrable Securities included in the registration
statement, incorporate in a prospectus supplement or post-effective amendment
(i) such information as is required by the applicable rules and regulations of
the Commission and as such managing underwriter or underwriters, such agent or
such Holder specifies should be included therein relating to the terms of the
sale of such Registrable Securities, including, without limitation, information
with respect to the principal amount of Registrable Securities being sold by
such Holder or agent or to any underwriters, the name and description of such
Holder, agent

 

8



--------------------------------------------------------------------------------

or underwriter, the offering price of such Registrable Securities and any
discount, commission or other compensation payable in respect thereof, the
purchase price being paid therefor by such underwriters and with respect to any
other terms of the offering of the Registrable Securities to be sold by such
Holder or agent or to such underwriters, and (ii) such additional information
regarding Sealed Air Corporation that would be required if such underwritten
offering was made pursuant to a registration statement on Form S-1; provided,
however, that the inclusion of such information will only be made following the
reasonable request of the managing underwriter(s) of an underwritten offering
pursuant to Section 2.1(f);

(g) cause all Registrable Securities to be listed on the New York Stock Exchange
and each other securities exchange, if any, on which the Sealed Air Common Stock
is then listed or, if the Sealed Air Common Stock is not listed on any such
exchange, to be listed on the New York Stock Exchange, the NASDAQ Global Select
Market, the NASDAQ Global Market or the NASDAQ Capital Market;

(h) in the case of an underwritten offering pursuant to Section 2.1(f) of the
Registration Rights Agreement, (i) enter into such customary agreements
(including underwriting agreements in customary form) and take such other
actions as the underwriters reasonably request in order to expedite or
facilitate the disposition of the underwritten Registrable Securities
(including, making members of senior management of Sealed Air Corporation
available to participate in, and cause them to reasonably cooperate with the
underwriters in connection with “roadshow” and other customary marketing
activities), (ii) obtain opinions of counsel to Sealed Air Corporation addressed
to the underwriters in customary form, covering such matters as are customarily
covered by opinions requested in underwritten offerings, and (iii) obtain
“comfort” letters and updates thereof from Sealed Air Corporation’s independent
certified public accountants addressed to the underwriters, such letters to be
in customary form and covering matters of the type customarily covered in
“comfort” letters to underwriters in underwritten offerings;

(i) make available for inspection by a representative of the Underwritten
Holders, any underwriter of such sale, and any attorney or accountant retained
by such Underwritten Holders or underwriters, at reasonable times and places,
all financial and other records, information and documents and properties of
Sealed Air Corporation, other than those subject to an attorney-client or other
privilege, that are pertinent to the registration statement filed in connection
with such sale; provided, however, that the foregoing persons shall enter into a
confidentiality agreement in form and substance reasonably satisfactory to
Sealed Air Corporation (it being agreed that such confidentiality agreement will
include an agreement not to buy or sell any securities of Sealed Air Corporation
while such person is in possession of material non-public information) with
respect to confidential records, information and documents. Sealed Air
Corporation will cause its officers and relevant employees to be available at
reasonable times and places for discussions regarding the foregoing information
and documents (subject to the confidentiality agreement requirements described
above) of Sealed Air Corporation with any such representative, underwriter,
attorney or accountant in connection with such registration statement and to
otherwise reasonably cooperate in connection with the due diligence
investigation undertaken by any of them;

 

9



--------------------------------------------------------------------------------

(j) not effect any distribution or public sale of Sealed Air Common Stock during
the 60 day period beginning on the date of the underwriting agreement entered
into in connection with an underwritten offering pursuant to Section 2.1(f) of
this Registration Rights Agreement (except, as part of such underwritten
offering if permitted by the managing underwriter(s) of such offering, in their
sole discretion, or pursuant to registrations on Form S-8 or S-4 or any
successor form thereto, upon the exercise of any convertible securities of
Sealed Air Corporation, or in connection with contributions to profit sharing or
similar plans, payment for services in shares of Sealed Air Common Stock, or the
sale of Sealed Air Common Stock issuable upon conversion of the Senior Notes)
unless the managing underwriter(s) for such offering otherwise agree;

(k) pay all costs and expenses in connection with Sealed Air Corporation’s
complying with the terms hereof, including, without limitation, all registration
and filing fees, exchange listing fees, printing expenses, accounting fees, fees
and expenses for listing the Registrable Securities on each securities exchange
on which similar securities issued by Sealed Air Corporation are then listed,
the expenses of Sealed Air Corporation in providing the notice required by
Section 2.1(f)(ii), blue sky fees and expenses, and fees and disbursements of
counsel for Sealed Air Corporation, but excluding underwriting discounts and
selling commissions relating to the Registrable Securities, and excluding the
fees and expenses of any attorney, accountant or any other advisor retained by
any Holder or, in an underwritten offering pursuant to Section 2.1(f), by any
underwriter of such offering.

(l) otherwise comply with the Securities Act and all applicable rules and
regulations of the Commission and the securities exchange on which the
Registrable Securities are listed.

2.4 Delivery of Prospectus Supplement. In the event that (a) Sealed Air
Corporation would be required, pursuant to Section 2.3(e)(iv) above, to notify
the selling Holders of Registrable Securities, the placement or sales agent, if
any, therefor and the managing underwriters, if any, thereof, or (b) a Holder
would be required to notify Sealed Air Corporation and such Holder provides
Sealed Air Corporation with the information required by Section 2.5(b), Sealed
Air Corporation shall as promptly as practicable prepare and furnish to each
such Holder, to each placement or sales agent, if any, and to each underwriter,
if any, a reasonable number of copies of a prospectus supplemented or amended so
that, as thereafter delivered to initial purchasers of Registrable Securities,
such prospectus shall not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
Each Holder of Registrable Securities agrees that upon receipt of any notice
from Sealed Air Corporation pursuant to Section 2.3(e), other than
Section 2.3(e)(i), or if such Holder would be required to notify Sealed Air
Corporation pursuant to Section 2.5(b), such Holder shall forthwith discontinue
the disposition of Registrable Securities pursuant to the registration statement
applicable to such Registrable Securities until such Holder shall have received
copies of such amended or supplemented prospectus, or until such time as
otherwise advised by Sealed Air Corporation, and if so directed by Sealed Air
Corporation, such Holder shall deliver to Sealed Air Corporation, all copies,
other than permanent file copies, then in such Holder’s possession of the
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

10



--------------------------------------------------------------------------------

2.5 Furnishing Information by the Holders.

(a) Sealed Air Corporation may require each Holder of Registrable Securities as
to which any registration is being effected to furnish to Sealed Air Corporation
such information regarding such Holder and such Holder’s intended method of
distribution of such Registrable Securities and such other information as Sealed
Air Corporation may from time to time reasonably request

(b) Each such Holder agrees to promptly notify Sealed Air Corporation of any
inaccuracy or change in information previously furnished by such Holder to
Sealed Air Corporation or of the occurrence of any event as a result of which
any prospectus relating to such registration contains or would contain an untrue
statement of a material fact regarding such Holder or such Holder’s intended
method of distribution of such Registrable Securities or omits to state any
material fact regarding such Holder or such Holder’s intended method of
distribution of such Registrable Securities required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly to furnish information so required so
that such prospectus shall not contain, with respect to such Holder or the
distribution of such Registrable Securities, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing.

2.6 Indemnification.

(a) Sealed Air Corporation will indemnify each Holder whose Registrable
Securities are to. be included in a registration pursuant to this Article II,
each of such Holder’s officers, directors, partners, trustees, agents, employees
and representatives and each person controlling such Holder within the meaning
of Section 15 of the Securities Act, and each underwriter, if any, of such
Registrable Securities and each person who controls such underwriter with
respect to each registration, qualification or compliance effected pursuant to
this Article II against all expenses, claims, losses, damages and liabilities
(or actions, proceedings or settlements in respect thereof) arising out of or
based on any untrue statement or alleged untrue statement of a material fact
contained in any registration statement, any amendment thereto, or any other
document incorporated by reference therein, or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact contained in any
prospectus, or any amendment thereto, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances in which
they were made, and will reimburse such indemnified persons for any reasonable
legal and other expenses reasonably incurred in connection with investigating,
defending or settling any such claim, loss, damage, liability or action;
provided, however, that Sealed Air Corporation will not be liable in any such
case to a Holder to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on any untrue statement or alleged untrue
statement or omission or alleged omission based upon information furnished in
writing to Sealed Air Corporation by a Holder and provided for use in such
registration statement, prospectus or any other document or the Holder delivered
a registration or prospectus in violation of Section 2.4 hereof after written
notice was provided by Sealed Air Corporation as provided in Section 2.4. It is
agreed that the

 

11



--------------------------------------------------------------------------------

indemnity agreement contained in this Section 2.6(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of Sealed Air Corporation (which
consent shall not be unreasonably withheld or delayed).

(b) Each Holder whose Registrable Securities are included in any registration
effected pursuant to this Article II shall indemnify Sealed Air Corporation,
each of its directors, officers, agents, employees and representatives, and each
Person who controls Sealed Air Corporation within the meaning of Section 15 of
the Securities Act, each other such Holder and each of their officers,
directors, partners, agents, employees and representatives and each person
controlling such Holder, and each underwriter, if any, of such Registrable
Securities and each Person who controls any such underwriter, against all
expenses, claims, losses, damages and liabilities (or actions, proceedings or
settlements in respect thereof) arising out of or based on any untrue statement
or alleged untrue statement of a material fact contained in any registration
statement, any amendment thereto, or any other document incorporated by
reference therein, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or arising out of any untrue statement or alleged untrue
statement of a material fact contained in any prospectus, or any amendment
thereto, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances in which they were made, and will
reimburse such indemnified persons for any reasonable legal or other expenses
reasonably incurred in connection with investigating, defending or settling any
such claim, loss, damage, liability or action, in each case to the extent, but
only to the extent, that such untrue statement or omission is made in such
registration statement, prospectus or any other document in reliance upon and in
strict conformity with written information furnished to Sealed Air Corporation
by such Holder and provided specifically for use therein; provided, that the
obligations of such Holder hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld or delayed); provided,
further and notwithstanding anything to the contrary contained herein, that a
Holder shall not be obligated to pay (i) any indemnification claims to the
extent and after the amount of such indemnification claims in the aggregate paid
by such Holder exceeds the gross proceeds in connection with the sale of such
Holder’s Registrable Securities with respect to which the indemnification claims
arose or (ii) more than his, her or its pro rata share of any indemnification
claim based upon the gross proceeds in connection with the sale of such Holder’s
Registrable Securities with respect to which the indemnification claim arose as
a percentage of the aggregate gross proceeds received by all of the Holders in
connection with such sale.

(c) Each party entitled to indemnification under this Section 2.6 (the
“Indemnified Party”) shall give prompt written notice to the party required to
provide indemnification (the “Indemnifying Party”) after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld or delayed), and the Indemnified Party may participate
in such defense

 

12



--------------------------------------------------------------------------------

with counsel reasonably acceptable to the Indemnifying Party at the Indemnified
Party’s expense, and provided, further, that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Section 2.6 to the extent such failure is not
materially prejudicial. No Indemnifying Party in the defense of any such claim
or litigation shall, except with the consent of each Indemnified Party, consent
to entry of any judgment or enter into any settlement which does not include an
unconditional release of such Indemnified Party from all liability in respect of
such claim or litigation. Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.

(d) If the indemnification provided for in this Section 2.6 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such. loss, liability, claim, damage
or expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. No person guilty of fraudulent
misrepresentation (within the meaning of section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. Notwithstanding the foregoing, a Holder shall not
be obligated to pay (i) any contribution claims to the extent and after the
amount of such contribution claims in the aggregate paid by such Holder exceeds
the gross proceeds in connection with the sale of such Holder’s Registrable
Securities with respect to which the contribution claims arose or (ii) more than
his, her or its pro rata share of any contribution claim based upon the gross
proceeds in connection with the sale of such Holder’s Registrable Securities
with respect to which the contribution claim arose as a percentage of the
aggregate gross proceeds received by all of the Holders in connection with such
sale.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in an underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

2.7 Non-Affiliate Status. As of the Effective Date and to the best of Sealed Air
Corporation’s knowledge, including Sealed Air Corporation’s assumption, without
any investigation, that no Holder beneficially owns as of the Effective Date any
securities of Sealed Air Corporation other than Registrable Securities, Sealed
Air Corporation hereby acknowledges and agrees that the Holders’ beneficial
ownership of the Registrable Securities does not and will not (as of the
Effective Date) cause any of the Holders to be an “affiliate” of Sealed Air
Corporation as defined in Rule 144.

 

13



--------------------------------------------------------------------------------

ARTICLE III

Representations, Warranties and Covenants

3.1 Representations Warranties and Covenants of Holders.

(a) Each Holder represents and warrants to, and agrees with Sealed Air
Corporation that such Holder, if not an individual, has the corporate, limited
liability company, trust or partnership power and authority, as the case may be,
to enter into this Registration Rights Agreement and to perform its obligations
hereunder.

(b) Each Holder represents and warrants to, and agrees with Sealed Air
Corporation that all necessary corporate, limited liability company, trust or
partnership action, as the case may be, has been taken by the such Holder with
respect to the execution and delivery of this Registration Rights Agreement and
the performance of its obligations hereunder, and this Registration Right
Agreement constitutes a valid and binding obligation of such Holder enforceable
against it in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws now or hereafter in effect relating to creditors’ rights generally,
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief which may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be instituted,
and (iii) applicable law and public policy as to rights of indemnification and
contribution.

(c) Each Holder represents and warrants to and agrees with Sealed Air
Corporation that such Holder will (i) not offer to sell, sell or otherwise
dispose of any Registrable Securities except (A) pursuant to an effective
registration statement under the Securities Act that covers the Registrable
Securities being disposed of, (B) in compliance with Rule 144, or (C) in a
transaction that, in the opinion of counsel satisfactory to Sealed Air
Corporation, does not require registration of such Registrable Securities under
the Securities Act, (ii) during the time when such Holder is offering
Registrable Securities for sale, not engage in any stabilization activity in
connection with any of Sealed Air Corporation’s securities, (iii) cause to be
furnished to any purchaser of the Registrable Securities and to the
broker-dealer, if any, through whom Registrable Securities may be offered, a
prospectus in compliance with and if then required by the Securities Act,
(iv) not bid for or purchase any Sealed Air Corporation securities or any rights
to acquire such securities, or attempt to induce any person to purchase any such
securities or any rights to acquire such securities, in each case, other than as
permitted under the Exchange Act, and (v) upon the reasonable request of Sealed
Air Corporation from time to time, advise Sealed Air Corporation from time to
time of the number of Registrable Securities that such Holder has sold or
otherwise disposed of.

(d) Each Holder represents and warrants to and agrees with Sealed Air
Corporation that such Holder is acquiring the Settlement Shares for its own
account for investment and not with a view toward distribution in a manner which
would violate the Securities Act.

(e) Each Holder represents and warrants to and agrees with Sealed Air
Corporation that such Holder and their respective transferees will comply with
all filing and other reporting obligations under all applicable laws which shall
be applicable to such Holder with respect to the Settlement Shares.

 

14



--------------------------------------------------------------------------------

(f) In the event such Holder makes any disposition of Registrable Securities
other than pursuant to an effective registration statement or in compliance with
an exemption from registration under the Securities Act, such Holder will
indemnify and hold harmless Sealed Air Corporation and each of its directors,
officers, agents, employees and representatives, and each person who controls
Sealed Air Corporation within the meaning of Section 15 of the Securities Act,
from and against all expenses, claims, losses, damages and liabilities (or
actions, proceedings or settlements in respect thereof) for which they, or any
one of them, shall be or become liable under the Securities Act or otherwise as
a result of such disposition, and will reimburse such indemnified persons for
any legal or other expenses incurred in connection with investigating or
defending any such claim, loss, damage, liability or action arising out of or
based on any distribution or resale of such Registrable Securities, or any part
thereof, by such Holder in violation of the Securities Act, or in breach of the
representations set forth above (it being understood that such Holder shall have
the right to participate, at such Holder’s expense, in the defense of any such
claim).

3.2 Representations, Warranties and Covenants of Sealed Air Corporation.

(a) Sealed Air Corporation is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, and has all requisite
power and authority (corporate and other) to enter into this Registration Rights
Agreement and to perform its obligations hereunder.

(b) All necessary and appropriate corporate action has been taken by Sealed Air
Corporation with respect to the execution and delivery of this Registration
Rights Agreement and the performance of its obligations hereunder, and this
Registration Rights Agreement constitutes a valid and binding obligation of
Sealed Air Corporation enforceable against it in accordance with its terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditor’s rights generally, (ii) the remedy of specific performance and
injunctive and other forms of equitable relief which may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be instituted, and (iii) applicable law and public policy as to rights of
indemnification and contribution.

(c) There is no claim, litigation, action, suit, proceeding, investigation or
inquiry, administrative or judicial, pending or, to the best knowledge of Sealed
Air Corporation, threatened against Sealed Air Corporation, at law or in equity,
before any federal, state or local court or regulatory agency or other
governmental authority which, individually or in the aggregate, is reasonably
likely to have, individually or in the aggregate, a material adverse effect on
Sealed Air Corporation’s ability to perform fully and timely its agreements and
obligations hereunder, other than pursuant to, in connection with, or arising
out of, the Action or the Debtors’ petitions for relief under Chapter 11 of the
United States Code in the United States Bankruptcy Court for the District of
Delaware.

 

15



--------------------------------------------------------------------------------

(d) Neither the execution and delivery of this Registration Rights Agreement by
Sealed Air Corporation nor the performance by Sealed Air Corporation of its
obligations hereunder will (i) conflict with or result in a breach of any
provision of Sealed Air Corporation’s certificate of incorporation or bylaws or
(ii) require any consent, approval, declaration, order or authorization of, or
registration or filing with, any third party, court or governmental body or
other agency, instrumentality or authority by or with respect to Sealed Air
Corporation, other than filings with the Commission, any filing with or notice
to any state securities regulator, and any filing with or notice to the New York
Stock Exchange or such other primary exchange or quotations system on which the
Sealed Air Common Stock is then listed or quoted, and other than pursuant to, in
connection with, or arising out of, the Action or the Debtors’ petitions for
relief under Chapter 11 of the United States Code in the United States
Bankruptcy Court for the District of Delaware.

(e) Sealed Air Corporation has satisfied all the requirements necessary and is
eligible to register the Registrable Securities on Form S-3.

ARTICLE IV

Legends

4.1 Legends.

(a) Unless (i) Sealed Air Corporation shall have obtained an opinion of counsel
reasonably satisfactory to it that such legend is not or is no longer necessary
under the Securities Act or to the effect that the Registrable Securities may
lawfully be disposed of without registration or qualification or, in connection
with the sale of such Registrable Securities, such legend can be removed, or
(ii) such Registrable Securities are sold in compliance with Rule 144 and Sealed
Air Corporation receives documentation indicating such compliance, or (iii) such
Registrable Securities are sold pursuant to an effective registration statement,
the certificates representing the Registrable Securities shall bear a legend in
substantially the following form:

“The shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended, but have been issued or transferred pursuant
to an exemption from registration thereunder. No transfer or assignment of such
shares shall be valid or effective and the issuer shall not be required to give
any effect to any transfer of attempted transfer or assignment of these shares,
including, without limitation, a transfer by operation of law unless (a) the
issuer shall first have obtained an opinion of counsel reasonably satisfactory
to it that the shares may be transferred without registration under the
Securities Act, (b) the shares are sold in compliance with Rule 144 under such
Act and the issuer is given documentation indicating such compliance, or (c) the
shares are registered under such Act.

The shares represented by this Certificate are subject to a Registration Rights
Agreement dated as of February 3, 2014. Pursuant to such Registration Rights
Agreement, the shares represented by this Certificate may not be transferred,
distributed or otherwise disposed of to any person or entity, other than

 

16



--------------------------------------------------------------------------------

pursuant to an effective registration statement or Rule 144, unless the
aggregate amount of shares being transferred, distributed or otherwise disposed
of to such person or entity equals or exceeds 1,000 shares. Under no
circumstances shall the shares represented by this Certificate be divided into
fractional shares.”

(b) Each Holder agrees that Sealed Air Corporation may give stop transfer orders
as may be necessary or desirable to its transfer agent to implement or reflect
the provisions of this Section 4.1.

ARTICLE V

Joinder Agreement

On or after the Effective Date, Cryovac, Inc. shall transfer the Settlement
Shares to the Initial Holders. If at any time thereafter a Holder, including an
Initial Holder, desires to sell, transfer, distribute, pledge, encumber or
otherwise dispose of such Holder’s Registrable Securities other than pursuant to
the Shelf Registration Statement, the Piggyback Registration, Rule 144 or such
other exemption from registration pursuant to which, in the opinion of counsel
to Sealed Air Corporation, the restrictive legend on the certificate
representing the Registrable Securities may be removed, then as a condition to
such transaction, the recipient of the Registrable Securities shall be required
to become a party to this Registration Rights Agreement by executing and
delivering a Joinder Agreement to Sealed Air Corporation. Notwithstanding any
other provision contained in this Registration Rights Agreement, (i) in no event
will such Holders’ Registrable Securities be divided into fractional shares, and
(ii) no Holder may transfer, distribute or otherwise dispose of any Registrable
Securities to any person or entity, other than pursuant to the Shelf
Registration Statement, the Piggyback Registration, Rule 144 or such other
exemption from registration pursuant to which, in the opinion of counsel to
Sealed Air Corporation, the restrictive legend on the certificate representing
the Registrable Securities may be removed, unless the aggregate amount of
Registrable Securities so transferred, distributed or otherwise disposed to such
person or entity equals or exceeds 1,000 shares.

ARTICLE VI

Termination

This Registration Rights Agreement shall terminate immediately following the
moment at which there exist no securities that constitute Registrable
Securities; provided, however, that Article III and Sections 2.6, 8.5, 8.9 and
8.12 shall survive indefinitely.

ARTICLE VII

Rule 144 Requirements

For so long as there are any securities that constitute Registrable Securities,
Sealed Air Corporation agrees to: (a) make and keep public information
available, as those terms are understood and defined in Rule 144; (b) use
reasonable best efforts to file with the Commission in a timely manner all
reports and other documents required of Sealed Air

 

17



--------------------------------------------------------------------------------

Corporation under the Exchange Act; and (c) furnish to any Holder upon its
written request, a written statement by Sealed Air Corporation as to its
compliance with the information requirements of Rule 144 and of the reporting
requirements of the Exchange Act, a copy of the most recent annual or quarterly
report of Sealed Air Corporation, and such other publicly available reports and
documents of Sealed Air Corporation as such Holder may reasonably request to
avail itself of any similar rule or regulation of the Commission allowing it to
sell any of the Registrable Securities without registration.

ARTICLE VIII

Miscellaneous

8.1 Recapitalization, Exchanges, etc. Affecting the Sealed Air Common Stock. The
provisions of this Registration Rights Agreement shall apply to the full extent
set forth herein with respect to (i) the Registrable Securities, and (ii) any
and all shares of capital stock of Sealed Air Corporation or any successor or
assign of Sealed Air Corporation (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for, or in
substitution for the Registrable Securities, by reason of any stock dividend,
split, reverse split, combination, recapitalization, reclassification, merger,
consolidation, subdivision, sale of assets or otherwise. In the event of any
change in the capitalization of Sealed Air Corporation as a result of any stock
dividend, split, reverse split, combination, recapitalization, reclassification,
merger, consolidation, subdivision, sale of assets or otherwise, the provisions
of this Registration Rights Agreement shall be appropriately adjusted.

8.2 Joint Authorship; Construction. All parties agree that the terms of this
Registration Rights Agreement were drafted jointly by counsel for the parties
following extensive arm’s length negotiations. In the event there arises an
ambiguity or question of intent or interpretation of this Registration Rights
Agreement or any provision thereof, the Registration Rights Agreement (and each
of its provisions) shall be construed as if drafted jointly by the parties and
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any provision of this Registration Rights
Agreement.

8.3 Amendment; Waiver. No provision of this Registration Rights Agreement may be
amended, modified, terminated or supplemented, and waivers or consents to
departures from the provisions hereof may not be given without the prior written
consent of Holders of a majority of the then outstanding Registrable Securities
(as constituted on the date of such amendment, modification, termination or
supplement of, or waivers or consents to departures from, the terms hereof);
provided, however, that the consent or agreement of Sealed Air Corporation shall
be required with regard to any amendment, modification, termination or
supplement of, or waivers or consents to departures from, the terms hereof,
which affect Sealed Air Corporation’s obligations hereunder; and provided,
further, that the consent or agreement of the Cryovac 524(g) Trusts that are the
beneficial owners of at least 1% of the then outstanding Registrable Securities
shall be required with regard to any amendment, modification, termination or
supplement of, or waivers or consents to departures from, the terms hereof, if
the Cryovac 524(g) Trusts that are the beneficial owners of at least 1% of the
then outstanding Registrable Securities are also the beneficial owners, in the
aggregate, of at least one-third of the then outstanding Registrable Securities.

 

18



--------------------------------------------------------------------------------

No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

8.4 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given upon receipt if (i) mailed by
certified or registered mail, return receipt requested, postage paid, (ii) sent
by Federal Express or other express courier, fee prepaid, (iii) sent via
facsimile with receipt confirmed, or (iv) delivered personally, addressed as
follows or to such other address or addresses of which the respective party
shall have notified the other pursuant to the terms of this Section 8.4.

if to Sealed Air Corporation:

Sealed Air Corporation

200 Riverfront Boulevard

Elmwood Park, New Jersey 07407

Attention:    General Counsel and Secretary Facsimile:    (201) 703-4170

with copies to:

Sealed Air Corporation

200 Riverfront Boulevard

Elmwood Park, New Jersey 07407

Attention:    Chief Financial Officer Facsimile:    (201) 703-4170

- and –

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention:    Laura A. Kaufmann Belkhayat    Adam G. Waitman Facsimile:    (212)
735-2000

if to an Initial Holder:

B. Thomas Florence

Executive Director, WRG Asbestos PI Trust

c/o ARPC

1220 19th Street NW, Suite 700

Washington, D.C. 20036

Facsimile: (202) 797-3619

t.florence@arpc.com

 

19



--------------------------------------------------------------------------------

with copies to:

James C. Melville

Kaplan, Strangis and Kaplan, P.A.

5500 Wells Fargo Center

Minneapolis, MN 55402

Facsimile: (612) 375-1143

jcm@kskpa.com

- and -

Edward E. Steiner

Keating Muething & Klekamp PLL

One East Fourth Street, Suite 1400

Cincinnati, OH 45202

Facsimile: (513) 579-6457

ESteiner@KMKLAW.com

if to a subsequent Holder of Registrable Securities, at the address set forth on
such Holder’s Joinder Agreement; provided, however, that in the case of any
subsequent Holder that is a trust, such trust shall designate one trustee to
receive any and all notices.

8.5 Applicable Law. This Registration Rights Agreement and the rights and
obligations of the parties hereunder shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
provisions on conflicts of laws principles thereof. Nothing in this Registration
Rights Agreement shall preclude any action to enforce any of the terms of this
Registration Rights Agreement; provided, however, that any such action shall be
brought exclusively in the court in which the Action is pending or, if the
Action is no longer pending, in the United States Bankruptcy Court for the
District of Delaware or, if the United States Bankruptcy Court for the District
of Delaware fails to submit to jurisdiction in any such action, then exclusively
in any federal or state court within the State of Delaware, and each of the
parties hereto agrees that process may be served upon them in any manner
authorized by the laws of the State of Delaware for such persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction and such process.

8.6 Headings. The article and section headings contained in this Registration
Rights Agreement are solely for the purpose of reference, are not part of the
agreement of the parties, and shall not, in any way, define, limit, extend, or
otherwise affect the scope, meaning, intent, or interpretation of this
Registration Rights Agreement or any provision thereof.

8.7 Entire Agreement. This Registration Rights Agreement (as amended, modified,
or supplemented) sets forth the sole and entire agreement among the parties with
respect to its subject matter. This Registration Rights Agreement supersedes any
prior agreement, understanding, or undertaking (written or oral) by and between
the parties regarding the subject matter of this Registration Rights Agreement.

 

20



--------------------------------------------------------------------------------

8.8 Counterparts. This Registration Rights Agreement may be executed in any
number of identical counterparts, any of which may contain the signatures of
less than all parties and all of which together shall constitute a single
agreement.

8.9 Attorneys’ Fees. The prevailing party in any dispute shall be entitled to
recover from the other party all of its costs and expenses incurred in
connection with the enforcement of its rights hereunder or thereunder, including
reasonable attorneys’ and paralegals’ fees and costs incurred before and at
trial, at any other proceeding, at all tribunal levels and whether or not suit
or any other proceeding is brought.

8.10 Severability. If any term or provision of this Registration Rights
Agreement shall to any extent be invalid or unenforceable, the remainder of this
Registration Rights Agreement shall not be affected thereby, and each term and
provision of this Registration Rights Agreement shall be valid and enforceable
to the fullest extent permitted by law. Upon the determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
shall negotiate in good faith to modify this Registration Rights Agreement so as
to effect their original intent as closely as possible in an acceptable manner
to the end that the agreements and obligations contemplated hereby are fulfilled
to the extent possible.

8.11 Binding Effect. This Registration Rights Agreement shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, legal representatives, heirs and permitted assigns,
including, without limitation, all successors and assigns of Sealed Air
Corporation, whether by merger, consolidation, reorganization, sale of assets or
otherwise

8.12 Remedies. Any Person having rights under any provision of this Registration
Rights Agreement shall be entitled to enforce such rights specifically, to
recover damages caused by reason of any breach of any provision of this
Registration Rights Agreement and to exercise all other rights granted by law or
equity. The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Registration Rights
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction set forth in Section 8.5 (without
posting any bond or other security) for specific performance and for other
injunctive relief in order to enforce or prevent violation of the provisions of
this Registration Rights Agreement.

* * *

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date set forth above.

 

SEALED AIR CORPORATION By:  

/s/ Carol P. Lowe

  Name:   Carol P. Lowe   Title:   Senior Vice President and     Chief Financial
Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INITIAL HOLDERS: WRG Asbestos PI Trust By:  

/s/ Lewis R. Sifford

  Name:   Lewis R. Sifford   Title:   Trustee By:  

/s/ Harry Huge

  Name:   Harry Huge   Title:   Trustee By:  

/s/ Dean M. Trafelet

  Name:   Dean M. Trafelet   Title:   Trustee

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

            , 20    

Sealed Air Corporation

200 Riverfront Boulevard

Elmwood Park, New Jersey 07407

Ladies and Gentlemen:

Reference is made to the registration rights agreement (“Registration Rights
Agreement”) dated as of February 3, 2014 (the “Registration Rights Agreement”),
by and between Sealed Air Corporation, a Delaware corporation, the Initial
Holders, and any other Person who later becomes a party to the Registration
Rights Agreement by executing this joinder agreement (the “Joinder Agreement”),
in connection with the issuance of 18,000,000 shares of Sealed Air Common Stock,
as more fully set forth in the Settlement Agreement (as defined in the
Registration Rights Agreement). All capitalized terms not otherwise defined in
this Joinder Agreement shall have the meanings ascribed thereto in the
Registration Rights Agreement.

1. Joinder. The undersigned Holder hereby (i) acknowledges that it has received
and reviewed a complete copy of the Registration Rights Agreement, and
(ii) agrees that, upon execution of this Joinder Agreement, it shall become a
party to the Registration Rights Agreement and shall be fully bound by, and
subject to, all of the terms, conditions, representations, warranties and other
provisions of the Registration Rights Agreement with all attendant rights,
duties and obligations stated therein, with the same force and effect as if the
undersigned Holder executed the Registration Rights Agreement on the date
thereof.

2. Representations, Warranties and Agreements of the Holder. The undersigned
Holder represents and warrants to, and agrees with Sealed Air Corporation, on
and as of the date hereof that such Holder, if not an individual, has the
corporate, limited liability company, trust or partnership power and authority,
as the case may be, to execute and deliver this Joinder Agreement and all
corporate, limited liability company, trust or partnership action, as the case
may be, required to be taken by it for the due and proper authorization,
execution, delivery and performance of this Joinder Agreement and the
consummation of the transactions contemplated hereby has been duly and validly
taken; this Joinder Agreement has been duly authorized, executed and delivered
by such Holder and constitutes a valid and legally binding agreement of such
Holder enforceable against such Holder in accordance with its terms.

3. Transfer Registrations. The undersigned Holder acknowledges and agrees that
(i) in no event will such Holder’s Registrable Securities be divided into
fractional shares, and (ii) such Holder may not transfer, distribute or
otherwise dispose of any Registrable Securities to any person or entity, other
than pursuant to the Shelf Registration Statement, the Piggyback Registration or
Rule 144, unless the aggregate amount of such Registrable Securities so
transferred, distributed or otherwise disposed to such person or entity, equals
or exceeds 1,000 shares.

 

A-1



--------------------------------------------------------------------------------

4. Successors and Assigns. Except as otherwise provided herein, this Joinder
Agreement shall bind and inure to the benefit and be enforceable by Sealed Air
Corporation and its successors, heirs and assigns and the undersigned Holder and
its successors, legal representatives, heirs and assigns so long as they hold
any Registrable Securities.

5. Applicable Law. This Joinder Agreement and the rights and obligations of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of Delaware without giving effect to its provisions on conflicts of
laws principles.

6. Counterparts. This Joinder Agreement may be executed in any number of
identical counterparts, any of which may contain the signatures of less than all
parties and all of which together shall constitute a single agreement.

7. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

8. Headings. The section headings contained in this Joinder Agreement are solely
for the purpose of reference, are not part of the agreement of the parties, and
shall not, in any way, define, limit, extend, or otherwise affect the scope,
meaning, intent, or interpretation of this Joinder Agreement or any provision
hereof.

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this Joinder
Agreement will become a binding agreement between the undersigned Holder and
Sealed Air Corporation in accordance with its terms.

 

HOLDER: By:    

 

  Name:   Title:

Number of Registrable Securities:  

 

Address:    

 

   

 

   

 

Facsimile:    

 

Attorney:    

 

   

 

   

 

[Signature Page to Joinder Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

Selling Securityholder Notice and Questionnaire

The undersigned Holder of shares of Sealed Air Common Stock (as defined in the
Registration Rights Agreement, dated as of February 3, 2014 (the “Registration
Rights Agreement”), by and between Sealed Air Corporation, the Initial Holders
(as defined in the Registration Rights Agreement) and any other Person that
becomes a party to the Registration Right Agreement by executing and delivering
a Joinder Agreement) that are Registrable Securities understands that Sealed Air
Corporation has or intends to file with the Securities and Exchange Commission
(the “Commission”) a registration statement for the registration and resale
under the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities. All capitalized terms not otherwise defined herein shall
have the meaning ascribed thereto in the Registration Rights Agreement.

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement or the
Piggyback Registration, a beneficial owner of Registrable Securities generally
will be required to be named as a selling securityholder in the related
prospectus, deliver a prospectus to the purchaser of Registrable Securities and
be bound by those provisions of the Registration Rights Agreement applicable to
such beneficial owner (including certain indemnification provisions, as
described below). Beneficial owners, who beneficially own Registrable Securities
at the time of the filing of the Shelf Registration Statement or the Piggyback
Registration, as applicable, are required to complete and deliver this Notice
and Questionnaire prior to the effectiveness of the Shelf Registration Statement
or the Piggyback Registration, as applicable, so that such beneficial owners may
be named as selling securityholders in the related prospectus at the time of
effectiveness. Upon receipt of a completed Notice and Questionnaire from a
Person that enters into a Joinder Agreement following the effectiveness of a
registration statement filed pursuant to Article II of the Registration Rights
Agreement, Sealed Air Corporation will file such amendments to such registration
statement or supplements to the related prospectus as are necessary to name such
beneficial owner as a selling securityholder and to permit such Holder to
deliver such prospectus to the purchaser of Registrable Securities if such
Registrable Securities were initially included in such registration statement.

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement, the Piggyback Registration and the related
prospectus. Accordingly, holders and beneficial owners of Registrable Securities
are advised to consult their own securities law counsel regarding the
consequences of being named or not being named as a selling securityholder in
the Shelf Registration Statement or the Piggyback Registration, as applicable,
and the related prospectus.

 

B-1



--------------------------------------------------------------------------------

Notice

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to Sealed Air Corporation of its intention to
sell or otherwise dispose of Registrable Securities beneficially owned by it and
listed below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Shelf Registration Statement or the Piggyback Registration, as applicable. The
undersigned, by signing and returning this Notice and Questionnaire, understands
that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Registration Rights Agreement.

The undersigned hereby provides the following information to Sealed Air
Corporation and represents and warrants that such information is accurate and
complete:

Questionnaire

 

1.   (a)    Full legal name of Selling Securityholder:     

 

 

 

(b)

  

 

Full legal name of registered holder (if not the same as (a) above) through
which registrable securities listed in (3) below are held:

    

 

 

 

(c)

  

 

Full legal name of DTC participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in (3) below are held:

    

 

2.   Address for notices to Selling Securityholder:

 

 

 

 

 

 

Telephone:

  

 

 

  Fax:   

 

  Contact Person:   

 

3.   Beneficial ownership of Registrable Securities:  

 

(a)

  

 

Type and principal amount of Registrable Securities beneficially owned:

    

 

    

 

 

 

(b)

  

 

CUSIP No(s). of such Registrable Securities beneficially owned:

    

 

    

 

    

 

 

B-2



--------------------------------------------------------------------------------

4.    Beneficial ownership of Sealed Air Corporation securities owned by the
Selling Securityholder:    Except as set forth below in this Item (4), the
undersigned is not the beneficial or registered owner of any securities of
Sealed Air Corporation other than the Registrable Securities listed above in
Item (3).   

 

(a)

  

 

Type and amount of other securities beneficially owned by the Selling
Securityholder:

     

 

     

 

  

 

(b)

  

 

CUSIP No(s). of such other securities beneficially owned:

     

 

     

 

 

5.

  

 

Relationship with Sealed Air Corporation:

   Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with Sealed Air
Corporation (or their predecessors or affiliates) during the past three years.
   State any exceptions here:   

 

  

 

 

6.

  

 

Plan of distribution:

   Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item
(3) pursuant to the Shelf Registration Statement or the Piggyback Registration,
as applicable, only as follows( if at all): such Registrable Securities may be
sold from time to time directly by the undersigned or alternatively, through
underwriters, broker-dealers or agents. If the Registrable Securities are sold
through underwriters or broker-dealers, the Selling Securityholder will be
responsible for underwriting discounts or commissions or agent’s commissions.
Such Registrable Securities may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of sale, at varying prices
determined at the time of sale, or at negotiated prices. Such sales may be
effected in transactions (which may involve block transactions) (i) on any
national securities exchange or quotation service on which the Registrable
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such

 

B-3



--------------------------------------------------------------------------------

   exchanges or services, or in the over-the-counter market, such as privately
negotiated transactions, or (iv) through the writing of options. In connection
with sales of Registrable Securities or otherwise, the undersigned may enter
into hedging transactions with broker-dealers, which may in turn engage in short
sales of the Registrable Securities and deliver Registrable Securities to close
out such short positions, or loan or pledge Registrable Securities to
broker-dealers that in turn may sell such securities.    State any exceptions
here:   

 

  

 

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Exchange Act and the rules thereunder relating to stock
manipulation, particularly Regulation M thereunder (or any successor rules or
regulations), in connection with any offering of Registrable Securities pursuant
to the Shelf Registration Statement or the Piggyback Registration, as
applicable. The undersigned agrees that neither it nor any person acting on its
behalf will engage in any transaction in violation of such provisions.

The Selling Securityholder hereby acknowledges its representations, warranties
and obligations under the Registration Rights Agreement to indemnify and hold
harmless certain persons as set forth therein.

Pursuant to the Registration Rights Agreement, Sealed Air Corporation has agreed
under certain circumstances to indemnify the Selling Securityholder against
certain liabilities.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement or the Piggyback Registration, as applicable,
the undersigned agrees to promptly notify Sealed Air Corporation of any
inaccuracies or changes in the information provided herein, including but not
limited to, if required by law, the identity of any underwriter, broker-dealer
or agent involved in the distribution of the Registrable Securities, that may
occur subsequent to the date hereof at any time while the Shelf Registration
Statement or the Piggyback Registration, as applicable, remains effective. All
notices hereunder and pursuant to the Registration Rights Agreement shall be
made in writing at the address set forth below.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (6) above and the inclusion
of such information in the Shelf Registration Statement or the Piggyback
Registration, as applicable, and the related prospectus. The undersigned
understands that such information will be relied upon by Sealed Air Corporation
in connection with the preparation or amendment of the Shelf Registration
Statement or the Piggyback Registration, as applicable, and the related
prospectus.

 

B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:                     

 

HOLDER By:  

 

  Name:   Title:

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO SEALED AIR
CORPORATION AT:

Sealed Air Corporation

200 Riverfront Boulevard

Elmwood Park, New Jersey 07407

Attention:    General Counsel and Secretary Facsimile:    (201) 703-4170

with copies to:

Sealed Air Corporation

200 Riverfront Boulevard

Elmwood Park, New Jersey 07407

Attention:    Chief Financial Officer Facsimile:    (201) 703-4170

- and -

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention:    Laura A. Kaufmann Belkhayat    Adam G. Waitman Facsimile:    (212)
735-2000

[Signature Page to Questionnaire]